DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   LEANDRO GONZALEZ RAMIREZ,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3795

                              [June 14, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; James W. McCann, Judge; L.T. Case No. 56-2015-CF-
003222-A.

   Leandro Gonzalez Ramirez, Bristol, pro se.

   Pamela Jo Bondi, Attorney General, and Marc B. Hernandez, Assistant
Attorney General, West Palm Beach, for appellant.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.